 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ETHAN HOLSON and MELISSA W.                     CASE NO. C17-1439-MJP
            ERDMAN,
11                                                          ORDER DENYING MOTION FOR
                                   Plaintiffs,              RECONSIDERATION
12
                    v.
13
            THE KROGER COMPANY and FRED
14          MEYER STORES, INC.,

15                                 Defendants.

16

17          THIS MATTER comes before the Court on Plaintiffs’ Motion for Reconsideration (Dkt.

18   No. 27) of the Court’s October 2, 2018 Order Granting Defendants’ Motion for Summary

19   Judgment (Dkt. No. 25). Having reviewed the Motion and the related record, the Court DENIES

20   the Motion.

21          Motions for reconsideration are disfavored and ordinarily will not be granted “in the

22   absence of a showing of manifest error in the prior ruling or a showing of new facts or legal

23   authority which could not have been brought to its attention earlier with reasonable diligence.”

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 1
 1   LCR 7(h)(1). Plaintiffs claim the Court (1) “overlooked or misapprehended” evidence including

 2   that there were cigarette butts in the landscaping along the fence line between the Fred Meyer

 3   and the Canal Boatyard, and that employees and tenants of Fred Meyer smoked there “all the

 4   time”; and (2) erred in failing to submit to the jury questions including whether Fred Meyer

 5   owed a duty to Plaintiffs. (Dkt. No. 27.) Contrary to Plaintiffs’ contention, the Court did not

 6   overlook or misapprehend the evidence set forth in the Motion for Reconsideration (e.g., that the

 7   employees and customers of Fred Meyer smoked along the property line or left cigarette butts in

 8   the landscaping, that Fred Meyer allowed debris to accumulate along the property line). Instead,

 9   the Court considered this evidence insufficient to give rise to a duty under Prince v. Chehalis

10   Savings & Loan Ass’n, 186 Wn. 372 (1936) or Chicago, Milwaukee, St. Paul & Pacific R.R. Co.

11   v. Poarch, 292 F.2d 449 (9th Cir. 1961). In those cases, the defendants “well knew” of the

12   existence of a fire hazard, Prince, 186 Wn. at 376 (emphasis added), and “there was ample

13   evidence from which a jury could find that appellant knowingly allowed [his property] to fall into

14   a state of disrepair,” Poarch, 292 F.2d at 451 (emphasis added); see also Sourakli v. Kyriakos,

15   Inc., 144 Wn. App. 501, 513 (2008) (explaining that in Prince, “the defendant knew of the

16   hazardous condition on his property and allowed such a condition to exist even though the

17   danger and fire hazard could have been removed with the exercise of ordinary and reasonable

18   care.”). Here, Plaintiffs offered no evidence that Fred Meyer had actual or constructive

19   knowledge of the alleged fire hazard. To the contrary, Vung Nguyen, Store Director of the

20   Ballard Fred Meyer, explained that he had no knowledge that employees and customers of Fred

21   Meyer smoked along the property line or left cigarette butts in the landscaping, or was otherwise

22   aware that the store’s landscaping posed a fire hazard. (See Dkt. No. 13 at ¶ 3 (“The Ballard

23   Fred Meyer did not allow their associates to smoke outside of the designated area [on the

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 2
 1   opposite side of the store from where the fire started]. To my knowledge, Fred Meyer associates

 2   would not smoke in areas outside of the designated smoking area.”); ¶ 7 (“I have never heard of

 3   any landscaping fires at a Fred Meyer property in my twenty years with Fred Meyer and I never

 4   received any reports of landscaping fires at any Fred Meyer property.”).) On this record, no

 5   reasonable jury could find that Fred Meyer “knew” of the fire hazard such that it owed a duty to

 6   Plaintiffs.

 7           Because Plaintiffs have failed to show manifest error in the Court’s order or to raise any

 8   evidence which compels a different outcome, its Motion for Reconsideration is DENIED.

 9           The clerk is ordered to provide copies of this order to all counsel.

10           Dated November 29, 2018.



                                                           A
11

12
                                                           Marsha J. Pechman
13                                                         United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 3
